September 19, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 IN THE INTEREST OF J.A.L., C.C.L., JR., C.N.L., AND M.R.L., CHILDREN

NO. 14-16-00614-CV

                     ________________________________

       This cause, an appeal from the judgment signed March 2, 2016, was heard on
the transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
Father.

      We further order this decision certified below for observance.